 


109 HRES 1026 IH: For the re-opening of investigative hearings into the Counter-Intelligence Program (COINTELPRO) and other intelligence and law enforcement programs and agencies, and an expansion of those hearings to include renewal of previously curtailed abuses, and other activities sanctioned by the USA PATRIOT ACT.
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1026 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Ms. McKinney submitted the following resolution; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
For the re-opening of investigative hearings into the Counter-Intelligence Program (COINTELPRO) and other intelligence and law enforcement programs and agencies, and an expansion of those hearings to include renewal of previously curtailed abuses, and other activities sanctioned by the USA PATRIOT ACT. 
 
 
Whereas the Congress affirms both constitutional and international law and all existing legislation and resolutions that protect, defend, and assert human and civil rights; 
Whereas the Congress denounces the criminalization of political expression; 
Whereas the Congress condemns any abuse of human, civil, and constitutional rights undertaken by Federal, State, or local law enforcement agencies and agents; 
Whereas the Congress acknowledges the violations of law perpetrated by the U.S. Federal Bureau of Investigation (FBI) conducted under the Counter Intelligence Program (COINTELPRO), and other intelligence agency and law enforcement programs such as CHAOS, GARDEN PLOT, CABLE SPLICER, LANTERN SPIKE, and others, which targeted the leadership of progressive social movements and implemented extra-constitutional aggregations of executive power or martial law; 
Whereas the Congress recognizes the findings of the Church Committee which identified COINTELPRO and related activities as an illegal, extra-judicial effort designed to disrupt and destroy opposition groups and movements, and anti-war protest, among others; 
Whereas the Congress regrets that the government investigations stopped short of making recommendations for relief for the victims of COINTELPRO and, as a result, dozens still remain imprisoned, unjustly incarcerated as the result of FBI operations to neutralize the leadership of the civil rights movement; and 
Whereas the Congress recognizes that such abuses have been renewed in the United States under special Executive branch orders and mandates following the attacks of 9/11, by existing and newly formed intelligence, security and law enforcement agencies including but not limited to the Defense Intelligence Agency (DIA), Central Intelligence Agency (CIA), National Security Agency (NSA), Federal Bureau of Investigation (FBI), Immigration and Customs Enforcement (ICE), Department of Homeland Security (DHS), Transportation Security Agency (TSA), and Director of National Intelligence (DNI), and by certain provisions of the USA PATRIOT ACT and related legislation: Now, therefore, be it  
 
That the U.S. Congress will release any related classified documents that do not involve compromise of an existing source, agent, or method, and renew and administer hearings by all appropriate committees and subcommittees of Congress, or through the formation of a select oversight committee to investigate the past abuses and appropriate legal relief due to the victims of such abuses carried out under COINTELPRO and related programs by other intelligence and law enforcement agencies, and to identify any renewal of similar abuses following the attacks of 9/11 by any Federal or local agencies or Executive branch orders, or under the provisions of the USA PATRIOT ACT; and 
Be it further resolved, That Congress intends to renew legislation that will end these abuses and fully protect the constitutional, civil, and human rights of all U.S. citizens and others who fall under the protection of our laws and international laws and treaties the United States is signatory to. 
 
